ACCEPTED
                                                                                    06-14-00008-CR
                                                                          SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                               2/20/2015 2:25:04 PM
                                                                                    DEBBIE AUTREY
                      NO. 06-14-00008-CR                                                     CLERK


                IN THE COURT OF APPEALS

          FOR THE SIXTH DISTRICT OF TEXAS                        FILED IN
                                                          6th COURT OF APPEALS
                                                            TEXARKANA, TEXAS
                                                          2/20/2015 2:25:04 PM
                                                              DEBBIE AUTREY
                      MARISOL PRIEGO                              Clerk
                          Appellant


                                v.


                   THE STATE OF TEXAS
                         Appellee



          On Appeal from Cause Number 41,399-B
  From the 124th Judicial District Court of Gregg County, Texas



Ebb B. Mobley, counsel for Appellant in this case, respectfully informs
the Court that counsel has complied with Rule 48.4 by providing a copy
of the opinion in this case to Appellant and informing Appellant of the
right to file a petition for discretionary review. The Certified Mail
number for confirmation is 7011 1570 0001 6360 5551


                                            Respectfully submitted,

                                            Ebb B. Mobley
                                            Attorney at Law
                                            422 North Center Street-Lower Level
                                            P.O. Box 2309
                                            Longview, Texas 75606
                                            Telephone (903) 757-3331
                                            Facsimile (903) 753-6316
                                            ebbmob@aol.com

                                             /s/ Ebb B. Mobley
                                            EBB B. MOBLEY
                                            Attorney for Appellant